On Concession of Error

PER CURIAM.
Diquilard Ilarion appeals the trial court’s denial of his amended motion to correct an illegal sentence pursuant to Florida Rule of Criminal Procedure 3.800(a). The trial court’s order on Ilar-ion’s amended motion determined correctly that “the sentence as to count two exceeds the statutory maximum, and should be reduced to 5 years in state prison.” In the written corrected sentence on count two entered July 25, 2014, however, the trial court adjudicated Ilarion a violent career criminal (VCC) in accordance with section 775.084(4), Florida Statutes (1999).
As correctly conceded by the State, the VCC adjudication was improper as to count two, a grand theft conviction. Ubilla v. State, 8 So.3d 1200 (Fla. 3d DCA 2009). We reverse that adjudication and remand the case to the trial court to remove the VCC designation from the sentence on count two. As a ministerial act, the remand and corrected sentence will not require the personal presence of the defendant.
Reversed and remanded for the issuance - of a corrected sentence on count two in accordance with this opinion.